DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 and 22-31 are directed to an allowable product.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art, such as USPN 5,813,052 to Taylor, US Pub. No. 2018/0125127 to Harris, USPN 7,285,595 to Quincy, US Pub. No. 2010/0108067 to Walker and USPN 7,937,775 to Manzella and US Pub. No. 2003/0192537 to Odell, do not appear to teach the specifically claimed combination of features, including the gown comprising each of the front and rear panel, first and second sleeve, hood, visor, helmet, fan module and air tube, structurally and compositionally as claimed. Specifically, the prior art does not appear to suggest the claimed gown with the fan intaking air through the rear panel of the gown, wherein the fan is positioned between the wearer and inner-facing surface of the rear panel.  The prior art only appears to teach either the fan exterior of a rear panel, or the fan interior of a rear panel but intaking air directly from the outside environment instead of through the rear panel structure itself as claimed.  Such an interpretation is consistent with Applicants’ remarks of August 1, 2022, and such a structure is novel.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.11 l(b) and MPEP § 707.07(a). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Terminal Disclaimer
Applicants’ Terminal Disclaimer of August 11, 2022, is noted and has been entered.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786